Citation Nr: 0014217	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  98-07 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a lumbosacral spine 
disability.

3.  Entitlement to a disability evaluation in excess of 10 
percent for hypertensive vascular disease, with history of 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971, and from October 1974 to September 1977.

The above three matters come before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), dated in September 1997 and January 
1999.

A video conference hearing was held on February 24, 2000, 
before Jeff Martin, who is a Member of the Board and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  A 
transcript of the hearing has been associated with the claims 
folders.


FINDINGS OF FACT

1.  There is objective evidence in the files demonstrating 
that the veteran injured both knees during service, that the 
condition was considered chronic at that time, and that he 
currently suffers from a bilateral patellofemoral syndrome.

2.  The veteran complained of lower back pain during service, 
but a lumbosacral spine disability was never diagnosed during 
service, and the record is devoid of competent evidence 
demonstrating that the current lumbosacral spine disability, 
which was first diagnosed many years after the veteran's 
separation from active military service, is causally related 
to service.



CONCLUSIONS OF LAW

1.  Service connection for a bilateral knee disability is 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).

2.  The veteran has failed in his initial duty to submit a 
claim of entitlement to service connection for a lumbosacral 
spine disability that is well grounded or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that a person who submits a claim for 
veteran's benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Establishing a well-grounded claim for 
service connection for a particular disability requires more 
than an allegation that the disability had its onset in 
service or is service-connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible and capable of 
substantiation.  See, Franko v. Brown, 4 Vet. App. 502, 505 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); and 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the United States 
Court of Veterans Appeals (known as the United States Court 
of Appeals for Veterans Claims since March 1999, hereinafter 
referred to as "the Court") set out three requirements that 
must be met in order for every claim of service connection to 
be considered well grounded.  First, there must be competent 
evidence of a current disability (a medical diagnosis).  
Second, there must be competent evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence).  Third, there must be competent evidence of a 
nexus between the injury or disease in service and the 
current disability (medical evidence).  The third requirement 
can be satisfied by a statutory presumption that certain 
diseases that manifest within certain prescribed periods are 
related to service.  See, Caluza, at 506.

Generally, competent medical evidence is required to meet 
each of the three above cited elements.  However, for the 
second element, the kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by a 
claim.  Grottveit v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  
For some factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.

Whenever a claimant has not met the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that a claim for service connection 
benefits is well-grounded, VA has no duty to assist him or 
her in the development of facts pertinent to such claim, to 
include obtaining medical opinions.  38 U.S.C.A. § 5107.  
Further, if the veteran does not submit a well-grounded 
claim, the appeal of the claim must fail and VA is in fact 
precluded from further assisting the claimant in developing 
the claim.  See, 38 U.S.C.A. § 5107(a); Murphy, 1 Vet. App. 
78, 81 (1990); and Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  On the 
other hand, when a veteran has presented a well grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), VA has a duty to assist the veteran in the development 
of his or her claim.  38 U.S.C.A. § 5107(a) (West 1991).

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1999).  Service connection may also be 
granted for any disease or injury diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

Additionally, service connection may be granted, on a 
presumptive basis, for any of the diseases considered chronic 
for VA purposes, to include arthritis, if shown to be 
manifested to a degree of at least 10 percent within the one-
year period immediately following the veteran's separation 
from active military service, notwithstanding the absence of 
evidence of inservice manifestation of the disease.  See, 
38 C.F.R. §§ 3.307, 3.309 (1999).

First Issue
Entitlement to service connection for a bilateral knee 
disability:

The veteran contends that he is entitled to service 
connection for a bilateral knee disability that he believes 
had its onset during service.

A review of the record reveals that the veteran entered 
active military service with no evidence of any 
musculoskeletal disability and that, while in boot camp in 
October 1969, he injured his right knee.  The condition, 
which was productive of pain and swelling at the time, was 
attributed to bursitis, and this impression was thereafter 
confirmed in March and June 1970.  In February 1971, the 
veteran complained of pain and "giving out" symptoms in his 
left knee, and it was noted that both knees had been injured 
while in boot camp, that they had been symptomatic since that 
time, and that this represented "chronic knee problems," as 
well as early chondromalacia, secondary to trauma.  No 
further evidence of problems with the knees was recorded 
during the remaining of the veteran's first period of active 
duty, nor during his second period of active duty, other than 
a June 1977 complaint of injury to the right knee, which was 
assessed as a possible sprain.

The evidentiary record is silent as to additional treatment 
for a bilateral knee condition after service, other than for 
a few complaints of bilateral knee pain, such as one that was 
recorded by VA in January 1997.  The record also shows that 
X-Rays of the veteran's knees obtained in May 1998 and March 
1999 were negative.  However, MRI's, which would have 
provided more reliable data regarding the question of whether 
or not there is indeed a chronic disability in the veteran's 
knees, have not been recently obtained, and the record 
contains the report of a VA "joints" examination that was 
conducted in July 1999, the subscriber of which indicated 
that there was mention in the file of pain and weakness of 
the knees since 1970, and that, presently, any running and 
jogging was "completely out," due to the symptomatology 
that involved mostly pain.  This examiner acknowledged that 
X-Rays had been negative, and indicated that the examination 
for stability, subluxation and Drawer's sign was also 
negative, but he also made it clear that a bilateral 
patellofemoral syndrome test was positive, that there were 
coarse crepitations palpable, and that the veteran ambulated 
with the tendency of keeping the knees somewhat flexed at a 
range of between five and 10 degrees, with bilateral listing.  
A bilateral knee patellofemoral syndrome, with the 
probability of reactive arthritis, was diagnosed.

As noted above, the veteran entered service in 1969 with no 
evidence of a bilateral knee disability.  Also, there is 
evidence in the files demonstrating that the veteran injured 
both knees during service, that the condition was considered 
chronic at that time, and that he currently suffers from a 
bilateral patellofemoral syndrome.  The fact that the 
condition was deemed chronic during service certainly 
outweighs, and, to some point, renders irrelevant, the 
apparent absence in the files of evidence of medical 
treatment for a period of approximately 20 years.  
Consequently, the Board concludes that service connection for 
a bilateral knee disability is warranted. 

Second Issue
Entitlement to service connection for a lumbosacral spine 
disability:

The veteran contends that he is entitled to service 
connection for a lumbosacral spine disability that he 
believes had its onset during service.

A review of the record, which includes the report of a 
medical examination that was conducted in September 1971, 
reveals no evidence of any lower back problems or disability 
during the veteran's first period of active military service.

A partially-legible service medical record dated in August 
1975 reveals complaints of lower back pain for the past four 
days, after lifting a heavy object, with objective findings 
of some tenderness.  Two days later, it was noted that the 
veteran had re-injured his lower back while "playing ball," 
and that he now complained of pain in the lower back, with 
radiation.  The back had decreased range of motion and 
tenderness, and the assessment was listed as a lumbosacral 
strain.  Two days after this second consultation of August 
1975, however, it was noted that, while the veteran still had 
pain, he had improved, and again the assessment was listed as 
a lumbosacral strain.

According to a service medical record dated in December 1975, 
the veteran's chief complaint was of pain in the back, 
specifically in the paraspinal thoracic spine region, 
occurring mainly in the mornings.  The examination of the 
back was, however, within normal limits, with no muscle spasm 
noted, and a normal neurological function, and the assessment 
was listed as a muscle strain.  The veteran was referred to 
Physical Therapy for evaluation for an exercise program.  
Another service medical record produced on this same date 
reveals the veteran's consultation at the Physical Therapy 
Clinic.  This partially-legible record reveals that the 
veteran complained of lumbar pain above the belt line, and 
that the goal of the therapy program was to decrease his 
lower back pain.  The remaining service medical records are 
silent as to any additional problems with lower back pain, 
other than an April 1977 record reflecting complaints of 
"pain localized in [the] small of [the] back from picking up 
track pads," with objective findings of a normal back exam, 
and a mild lumbar paravertebral muscle strain, bilaterally, 
and an impression of muscle strain.

In the report of medical history that the veteran filled out 
and signed for separation purposes in August 1977, he denied 
ever having had, or currently having, recurrent back pain, 
and it is noted that his musculoskeletal system was 
clinically evaluated as normal in the report of medical 
examination of the same date.  Also, a similar denial and 
similar negative clinical findings were thereafter reported 
in similar reports that were produced pursuant to the 
veteran's enlistment into the Army National Guard in August 
1981, and, in November 1983, the veteran filled out and 
signed a tire company's "preplacement/reemployment" health 
evaluation form, in which he denied ever having had back 
trouble or "lumbago." 

The post-service evidence in the file also reveals that the 
veteran suffered a series of back injuries at work.  The 
first of these injuries, which was described as a contusion 
to the upper back after a door propped against a wall fell 
against the veteran's back, was reportedly sustained on July 
12, 1984, and eventually caused lower back symptomatology 
(according to entries dated on September 6 and 7, 1984), 
although it was noted that the "[p]roblem is not severe," 
but that it was noticed mostly when working with heavy tires.  
A back strain was listed as the assessment.

On September 27, 1990, the veteran was seen by a health care 
provider at his place of employment due to complaints of pain 
in the lower back, and the pain was attributed to an 
"injury," details of which were unfortunately not provided.

According to a May 1992 private medical record, the veteran 
sustained a lower back injury at work, on May 19, 1992, while 
attempting to pull a tire off an assembly line, resulting in 
acute pain in the knee, lower back, and right arm.  The 
veteran, according to this document, said that he had 
previously hurt his back "several years ago," and that 
"this had given him intermittent problems." 

The report of a May 1992 private MRI of the veteran's 
lumbosacral spine reveals evidence of diffuse disc protrusion 
without frank herniation at L4-5, which extended to the right 
and could possibly encroach upon the exiting 4-5 root and 
contribute to the veteran's symptoms.

An August 1992 private medical record reveals an orthopedic 
consultation due to complaints of pain in the neck, radiating 
down both arms to the elbows, and low back and bilateral leg 
pain, radiating to the knees, all secondary to the above May 
1992 injury while "pulling on a tire."  According to this 
record, the veteran had "had previous low back problems 
dating back to 1984 [which] were still covered as a 
compensation injury."  It was noted that, since the injury 
(presumably, the May 1992 injury), the low back pain had 
increased, and now also included neck pain.  On MRI 
examination, it was noted that the veteran had a disc 
herniation, and probable bar formation as well, at the C4-5 
level, on the right side, as well as some diffuse protrusion, 
without frank herniation, at the L4-5 level.  The past 
medical history was only noted to consist of hypertension, 
and it was noted that, "in fact, he doesn't even have a 
family doctor, he just sees the plant nurse."

A partially-legible private medical record reveals an 
emergency consultation in August 1992, when the veteran was 
seen at 2 a.m. with complaints of neck and back pain, and 
mention was made of the May 1992 job injury.  The pertinent 
diagnosis is, unfortunately, illegible.

A September 1992 private medical record reveals a medical 
examination of the veteran, secondary to his allegation of 
not being able to work since the May 1992 job injury, for 
which the veteran had been told that he had ruptured discs in 
the neck, as well as a ruptured disc in the lower back.  The 
subscribing physician indicated that he reviewed the MRI's 
that were obtained, and that it was his opinion that there 
was no actual true herniated discs, but, instead only some 
desiccation of discs in the cervical spine and lumbar spine, 
which was "physiologic."  The impression was listed as pain 
of questionable etiology.

Another September 1992 private medical record indicates that 
the veteran had been employed for nine years "doing hard 
physical labor at a tire plant, until May of 1992," when 
"he injured himself at work by history, and has been unable 
to work since then."  On examination, the veteran was 
neurologically intact, but there was a subtle decreased 
pinprick sensation in his sacral region, as well as 
congenital spinal stenosis, associated with multiple mild to 
moderate disc abnormalities, most prominent at C3-4, C4-5 and 
L4-5.  The severity of the stenosis was, however, not severe 
enough to warrant surgery, and the physician indicated that 
"I think that the solution to his problem is to find a job 
that is less strenuous than his present one."

An April 1993 private medical record reveals complaints of 
latissimus dorsi strain, and the subscribing physician's 
opinion that "this is probably related to the [motor 
vehicle] accident he had [on April 5, 1993]."

A private medical record also dated in April 1993 reveals an 
emergency consultation due to complaints of lower back and 
left shoulder pain, secondary to a motor vehicle accident the 
veteran had on April 5, 1993, when his vehicle was hit 
broadside.  Lumbosacral strain, secondary to a motor vehicle 
accident, was diagnosed.

The report of an MRI of the veteran's lumbosacral spine that 
was obtained less than two weeks after the above motor 
vehicle accident reveals an impression of marked degenerative 
disc changes at L4-5, with some bulging of the disc material 
being more prominent in the neural foramen on the right side, 
but with "no real disc herniation to account for the 
patient's symptoms."

Private medical records dated in May 1993 reveal that the 
veteran had a second motor vehicle accident, on May 16, 1993, 
in which he was "thrown from [his] car," resulting in 
facial injuries, C5 and C7 non-displaced fractures, and 
"neuropraxia," at C7.  The emergency room report that was 
produced pursuant to this incident confirms the above 
multiple cervical spine fractures, and reveals that the 
veteran also had suffered multiple abrasions and contusions.

A September 1994 private medical record confirms the earlier 
findings of spinal stenosis in the veteran's cervical and 
lumbar spines, while the report of a December 1995 VA general 
medical examination reveals complaints of increased low back 
pain since a "1995" automobile accident, with radiation to 
the lower extremities, and a diagnosis of low back pain with 
left radiculopathy.

The reports of private X-Rays and MRI's of the veteran's 
lumbosacral spine obtained in August 1998 reveal evidence of 
minimal degenerative osteophyte formation at L5, minimal 
degenerative disc narrowing at L4-5, and asymmetric disc 
bulge to the right, at the L4-5 level, resulting in right-
sided "neuroforaminal" canal compromise and abutment of the 
exiting nerve.

In an October 1998 statement, a private physician indicated 
that he had been treating the veteran for lumbar spondylosis 
with myelopathy, minimal degenerative osteophyte formation at 
L5, minimal degenerative disc narrowing at L4-5, and 
asymmetric disc bulge, on the right, at the L4-5 level, with 
right-sided neuroforaminal canal compromise and abutment of 
the exiting nerve.

The report of an October 1998 VA "spine" examination 
confirms the veteran's complaints of lower back pain, and the 
manifestation of a lower back disability, which was diagnosed 
as chronic low back pain, secondary to a disk bulge to the 
right, with spondylosis of L4-5, and osteophyte formation at 
L5.

A March 1999 private medical record reveals that X-Rays of 
the veteran's lumbosacral spine demonstrated no fracture or 
malalignment, well-maintained disc spaces, no evidence of 
joint disease, normal sacroiliac joints, and only a right L4 
transverse process, which was "not well seen and may be 
developmental."  The impression was listed as a "negative 
exam."

Finally, the record contains a copy of a February 2000 
private medical record that the veteran submitted after the 
present appeal was certified, with the required written 
waiver.  This document reveals complaints of lower back pain, 
and a diagnosis of degenerative disc disease of the lumbar 
spine.

As shown above, the veteran complained of lower back pain 
during his second period of active military service, but a 
lumbosacral spine disability was never diagnosed during 
service, and there is no competent evidence that the 
inservice injuries caused a chronic condition, as no such 
opinion was ever rendered and there is no evidence of 
continuity of treatment for lower back problems between 1977 
and 1984, when the veteran had the first of several injuries 
at work.  More importantly, the record is devoid of competent 
evidence demonstrating that the current lumbosacral spine 
disability, which was first diagnosed many years after the 
veteran's separation from active military service, is 
causally related to service.  To the contrary, the record 
only suggests a post-service onset of this condition, 
secondary to the various on-the-job lower back injuries 
recorded in the files, and/or the two motor vehicle accidents 
that the veteran suffered in April and May 1993, with also 
the possibility of a congenital component.

The Board acknowledges the veteran's statements of record to 
the effect that he believes that his current lower back 
disability should be service-connected.  However, the record 
does not contain any competent (i.e., medical) evidence in 
support of his contentions.  Consequently, the Board 
concludes that the veteran has failed in his initial duty to 
submit a claim for service connection for a lumbosacral spine 
disability that is well grounded or capable of 
substantiation. 

Finally, the Board notes that it has not been demonstrated 
that the veteran's application for service connection is 
incomplete, as the veteran has not reported that any 
additional, not yet of record, competent evidence exists 
that, if obtained, would establish a well-grounded claim for 
the disability at issue in this case.  Therefore, VA has no 
further duty to assist the veteran in developing his claim of 
entitlement to service connection for a lumbosacral spine 
disability.  See, Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995); as well as 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

1.  Service connection for a bilateral knee disability is 
granted.

2.  Service connection for a lumbosacral spine disability is 
denied.


REMAND OF THE THIRD ISSUE

Entitlement to a disability evaluation in excess of 10 
percent for
hypertensive vascular disease, with history of hypertension:

The veteran contends that this disability should be rated 
higher than evaluated.  After a review of the evidentiary 
record, however, the Board finds that additional development 
is necessary.  In particular, it is noted that the medical 
evidence in the record, to include the report of a July 1999 
VA "heart" examination, is insufficient for rating 
purposes, as it does not provide medical data sufficient to 
rate the service-connected disability.  (See, for instance, 
the Supplemental Statement of the Case that was issued in 
September 1999, in which the RO explained that the subscriber 
of the July 1999 report had not provided an objective basis 
for his opinion that an impairment level of "five METS" was 
warranted in the veteran's case.)  The veteran should 
therefore be re-examined, and the claim should thereafter be 
re-adjudicated.

The Board certainly regrets the delay involved in remanding 
this case once again.  However, as explained above, it is 
felt that a remand is appropriate at this time, in order to 
ensure due process.  Accordingly, the case is REMANDED to the 
RO for the following action:

1.  The RO should re-schedule the veteran 
for a medical examination of his 
cardiovascular system, making sure that, 
in addition to the resulting reports, 
copies of all notifications, as well as 
any memorandums addressing any failure to 
report for the examination, are made part 
of the file.

The veteran should be reminded of his duty 
to cooperate with VA in the development of 
his claim, and of the potential 
consequences of his failing to report for 
a VA medical examination.

The physician who conducts this medical 
examination should be asked to review the 
pertinent evidence in the file, including 
the report of the July 1999 VA "heart" 
examination, examine the veteran, request 
any necessary tests and/or studies, and 
thereafter submit a comprehensive, 
legible report of medical examination, 
which should include, as a minimum, a 
statement as to whether he or she 
reviewed the evidentiary record prior to 
the examination, and his or her opinion 
as to whether the service-connected 
hypertensive vascular disease currently 
is productive of:

A.  Dyspnea, fatigue, angina, 
dizziness, or syncope, with a 
workload greater than seven METS, 
but not greater than 10 METS; or the 
requirement of continuous 
medication.

B.  Dyspnea, fatigue, angina, 
dizziness, or syncope, with a 
workload greater than five METS, but 
not greater than seven METS; or 
evidence of cardiac hypertrophy or 
dilatation on electrocardiogram, 
echocardiogram, or X-Ray.

C.  More than one episode of acute 
congestive heart failure in the past 
year; or dyspnea, fatigue, angina, 
dizziness, or syncope, with a 
workload greater than three METS, 
but not greater than five METS; or 
left ventricular dysfunction, with 
an ejection fraction of 30 to 50 
percent.

D.  Chronic congestive heart 
failure; or dyspnea, fatigue, 
angina, dizziness, or syncope, with 
a workload of three METS or less; or 
left ventricular dysfunction with an 
ejection fraction of less than 30 
percent.

2.  After the above action has been 
completed, the RO should again re-
adjudicate the claim on appeal and, if the 
benefit sought on appeal remains denied, 
the veteran should be furnished another 
Supplemental Statement of the Case, and 
given the opportunity to respond thereto, 
with additional argument and/or evidence.  
Again, the RO is hereby reminded to make 
sure to fully document in the file all the 
development that has been accomplished, 
including associating with the file copies 
of all notifications and other 
communications sent to the veteran.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby advised that he has the 
right to submit additional evidence and argument on the 
matter that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



